PER CURIAM:
Martha Medlock Gallagher appeals from the district court’s order affirming the bankruptcy court’s order determining that the debt arising from the underlying state court judgment is non-dischargeable in its entirety under 11 U.S.C. § 523(a)(6) (2006). We have reviewed the record included on appeal, as well as the parties’ briefs, and we find no reversible error. Accordingly, we affirm for the reasons stated by the courts below. Keever v. Gallagher, Nos. 3:10-cv-00237-FDW; 02-33036; 02-03243, 2011 WL 1130878 (W.D.N.C. filed Mar. 25, 2011), and entered (Mar. 28, 2011; May 1, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.